Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 6/9/22.  Claim(s) 1-13, 15, 16, and 27-126 are cancelled.  Claim(s) 127 is new.  Claim(s) 14, 17-26, and 127 are pending.  Claim(s) 14, 17-26, and 127 are examined herein. 
Applicant's amendments to the claims have rendered the objections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the double patenting rejections of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed the following new rejections will now apply.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 17-26, and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Giugliani et al. (R. Giugliani, S. Waldek, D.P. Germain, K. Nicholls, D.G. Bichet, J.K. Simosky, A.C. Bragat, J.P. Castelli, E.R. Benjamin, P.F. Boudes, A Phase 2 study of migalastat hydrochloride in females with Fabry disease: Selection of population, safety and pharmacodynamic effects, Molecular Genetics and Metabolism 109 (2013) 86–92; of record) in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). 
The instant claims are generally drawn to the treatment of diarrhea symptoms in a classic Fabry disease patient who has diarrhea comprising administering about 123 mg (related to claim 19) of migalastat free base of HCl salt (related to claims 20-22) once every other day orally in a tablet, a capsule or a solution (related to claims 23 and 24), wherein the patient has a mutation in P259R (related to claim 17), wherein the migalastat or salt thereof enhances α-galactosidase A activity (related to claim 18), and wherein the migalastat is administered for at least 6 months (related to claim 25), wherein the administration provides an average decrease in Gastrointestinal Symptoms Rating Scale for Diarrhea (GSRS-D) of at least about 0.5 after 24 months of the administration of the migalastat or salt thereof (related to claims 26 and 127).
Giugliani et al. discloses the treatment of Fabry disease with 150 mg migalastat hydrochloride administered orally every other day for 48 weeks (see, for example, the title, abstract, and the whole document; related to claims 19-23 and 25), and further discloses that it was administered to patients with an amenable P259R mutation in α-Gal A (see, for example, Tables 1 and 2 on pg. 89; related to claim 17).
Giugliani et al. does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
It would have been obvious to one of ordinary skill to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art teaches all of the concrete imitations of the instant claims.
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
One of ordinary skill would have combined the teachings of the prior art, and would have treated diarrhea in a patient with Fabry’s disease with migalastat with a reasonable expectation of success. 
With respect to the limitations drawn to “wherein the migalastat or salt thereof enhances α-galactosidase A activity”, “an average decrease in Gastrointestinal Symptoms Rating Scale for Diarrhea (GSRS-D) of at least about 0.5 after 24 months of the administration of the migalastat or salt thereof”, “a decrease in Gastrointestinal Symptoms Rating Scale for Diarrhea (GSRS-D) of at least about 0.33 in the patient”, etc., the prior art has disclosed the administration of the instantly claimed composition to the instantly claimed patient population.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
With respect to the limitation drawn to the formulation being a tablet, capsule, or solution, these are well-known to both those of skill and to the layman alike to be the most common forms of orally administered compositions.  One of ordinary skill would have immediately envisaged that the administration disclosed by Giugliani et al. could be done in a format of a tablet, capsule, or solution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. RE48,608 E in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the amount of the migalastat, the diarrhea, or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,000,011 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,480,682 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,694,056 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea, the amount of the migalastat, or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,987,263 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,999,618 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 123 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,076,514 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 150 mg 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,155,027 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering about 0.1-15 mg/kg, for example 1 or 3 mg/kg, of 1-deoxygalactonojirimycin (i.e. migalastat; the Examiner calculates that a range of 1-3 mg/kg would be 60-180 mg for a 60 kg adult).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,251,873 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 100-150 mg free base equivalent migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,357,548 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering about a concentration of about 50-20,000 μM, for example 1 or 3 mg/kg, of 1-deoxygalactonojirimycin (i.e. migalastat; the Examiner calculates that a range of 1-3 mg/kg would be 60-180 mg for a 60 kg adult).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,383,864 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering about 150 mg 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,406,143 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the amount of the migalastat, the diarrhea, or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,471,053 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering about 150 mg migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,525,045 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea, the amount of the migalastat, or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,537,564 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 150 mg 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,792,278 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,792,279 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 150 mg of migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,799,491 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 123 mg of migalastat free base equivalent.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,806,727 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 123 mg of migalastat free base equivalent.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,813,921 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea, the amount of the migalastat, or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,849,889 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg of migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,849,890 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg of migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,857,141 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198).  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg of migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,857,142 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg of migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,874,655 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,874,656 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,657 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,925,866 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of migalastat hydrochloride.
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,234,972 B2 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23-39, and 75 of copending Application No. 16/642,620 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-31 of copending Application No. 16/806,404 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering, for example, about 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 19-21, and 60 of copending Application No. 16/967,827 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13, 37-42, 115, 117, 167-169, and 172 of copending Application No. 16/987,884 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/076,336 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/077,389 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/077,393 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/077,397 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/077,402 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/078,765 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/078,840 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 18-23, and 25 of copending Application No. 17/172,846 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/213,632 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, 11, 20, 21, 48-50, 53, 57, 58, 101-103, 106, 110, and 111 of copending Application No. 17/269,890 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,548 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,623 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,922 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,927 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 17-26, and 127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/401,629 in view of Germain et al. (D.P. Germain, et al., Treatment of Fabry’s Disease with the Pharmacologic Chaperone Migalastat, N Engl J Med 2016;375:545-55., DOI: 10.1056/NEJMoa1510198). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are generally drawn to the treatment of Fabry disease and diarrhea comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the diarrhea or the resultant effects.
Germain et al. discloses the treatment of Fabry’s disease with migalastat (see, for example, the title and the whole document), and further teaches that patients with Fabry’s disease frequently have debilitating gastrointestinal symptoms and that six months of treatment with migalastat improved the diarrhea symptoms of patients using the Gastrointestinal Symptom Rating Scale (see, for example, pg. 554, left column, second paragraph).
One of ordinary skill would have been motivated to treat diarrhea in a patient with Fabry’s disease with migalastat because the prior art discloses that migalastat was considered to be useful for the treatment of Fabry’s disease, that Fabry’s disease frequently has debilitating gastrointestinal symptoms including diarrhea, and that the administration of migalastat provided measurable improvement in the diarrhea symptoms.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claim(s) 1-13, 15, 16, and 27-126 are cancelled.  Claim(s) 14, 17-26, and 127  are rejected.  No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627